Title: From Benjamin Franklin to Rocquette, Elsevier & Rocquette, 13 June 1779
From: Franklin, Benjamin
To: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.


Gentlemen
Passy, June 13. 1779
I received your favour of the 7th. Instant, inclosing two Notes of the United states for 1000 Dollars each for my Inspection, which I return inclos’d. I have not yet seen the resolution mentioned therein but by what I can recollect from the face of the Notes themselves, I judge that the Dollars for which the notes are given were of Paper Money borrowed, and that the interest will be payd and the principal repaid in the same paper which is now in state of great depreciation. If before the time of Payment it should fall still Lower, the possessor of the Notes will be so much a Loser, if on the Contrary they should rise in Value (of which from the Measures taken for that purpose, there is great Appearance) the possessor will be in proportion a Gainer the Interest will be payd every year but is payable only at the Loan office in America, from whence the Bills issued, and to that End they must be produced there, that the payment may be indorsed. These Bills have therefore been improperly brought to Europe, being of less value here, as they must return to have their Effect; and being Sola Bills, payable to the Bearer, they have not the same security from the Dangers of the sea that Bills of Exchange usually have, for they may not only be lost or destroy’d by Accidents, but if taken the Ennemy will reap the Benefit of them— The Insurance of them back is therefore a proportionate Diminution of their Value. At What Value they are at present current in America, I cannot inform you, that depending on the fluctuating State of the Paper there; nor do I know where they can be so well negociated as in the place where they are payable.
I have the honour to be Gentlemen
Messrs. J. Rocquette T Elsvier and Brothers Rocquette.
